DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Dunlap on January 6, 2021.

The application has been amended as follows: 

7. (currently amended) A method of providing a platform for configuring device-specific speech recognition, the method comprising:
receiving custom noise data from a developer;
training a custom acoustic model using the custom noise data and clean speech data;
 including the trained custom acoustic model;
receiving, from [[a ]]the developer, a selection of [[an ]]the trained custom acoustic model appropriate for a specific type of a device from the set of at least two acoustic models; and
configuring a speech recognition system to perform device-specific speech recognition by implementing the selected acoustic model.
13. (currently amended) A method of a developer using a platform for configuring device-specific speech recognition, the method comprising:
providing custom noise data through a developer interface provided by a computer system;
receiving, for selection through the developer interface, a trained custom acoustic model that has been trained using (i) the custom noise data provided by the developer and (ii) clean speech data;
selecting, through [[a ]]the developer interface and from a set of at least two acoustic models including the trained custom acoustic model, [[an ]]the trained custom acoustic model to implement that is appropriate for a specific type of a device; and
providing speech audio with metadata indicative of the implemented acoustic model to a speech recognition system associated with the platform.
18. (cancelled)
19. (cancelled)

21. (currently amended) The method of claim[[ 20]] 13, further comprising using the trained custom acoustic model on a local device of the specific type.
22. (currently amended) The method of claim[[ 20]] 13, further comprising selecting the trained custom acoustic model as the implemented acoustic model for speech recognition performed by the speech recognition system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657